       CASE 0:20-cv-01302-WMW-DTS Doc. 134 Filed 05/06/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Jared Goyette et al.,                                 Case No. 20-cv-1302 (WMW/DTS)

                              Plaintiffs,
                                               ORDER EXTENDING TEMPORARY
       v.                                         RESTRAINING ORDER AND
                                               SETTING BRIEFING AND HEARING
City of Minneapolis et al.,                      SCHEDULE FOR PLAINTIFFS’
                                                 MOTION FOR A PRELIMINARY
                                                        INJUNCTION
                              Defendants.


      This matter is before the Court on Plaintiffs’ motion for a preliminary injunction,

(Dkt. 118), and motion to extend the Court’s April 16, 2021 temporary restraining order

(TRO) by 7 additional days, (Dkt. 131). The Court previously extended the TRO by 7 days,

and it currently will expire on May 7, 2021.

      A court may extend a TRO beyond the 14-day statutory limit either for good cause

or “if the adverse party consents to a longer extension.” Fed. R. Civ. P. 65(b)(2).

Defendants Minnesota Department of Public Safety Commissioner John Harrington and

Minnesota State Patrol Colonel Matthew Langer have not consented to an extension of the

TRO. However, Plaintiffs contend that good cause exists to extend the TRO for three

reasons: to permit the parties to complete outstanding discovery, to permit the parties to

present arguments as to the pending motion for a preliminary injunction, and to permit the

Court to conduct a hearing on the motion for a preliminary injunction. The Court finds

that these reasons demonstrate good cause to extend the TRO.
       CASE 0:20-cv-01302-WMW-DTS Doc. 134 Filed 05/06/21 Page 2 of 2




                                            ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED:

       1.     The Court’s April 16, 2021 temporary restraining order shall remain in effect

until midnight on Friday, May 14, 2021, unless otherwise extended by stipulation of the

parties or by further order of the Court.

       2.     Defendants collectively shall file a single memorandum of law in response

to Plaintiffs’ motion for a preliminary injunction no later than Monday, May 10, 2021, at

12:00 p.m.

       3.     No reply brief shall be permitted.

       4.     Defendants’ response memorandum of law shall not exceed the word limits

imposed by Local Rule 7.1(f).

       5.     The Court will hear argument on the motion for a preliminary injunction on

Wednesday, May 12, 2021, at 9:00 a.m. via telephonic conference.




Dated: May 6, 2021                                      s/Wilhelmina M. Wright
                                                        Wilhelmina M. Wright
                                                        United States District Judge




                                              2
